TITRE IV
DU PROGRAMME D’INVESTISSEMENT

ARTICLE 14
PHASES D'EXECUTION DU PROGRAMME D’INVESTISSEMENT INITIAL

La réalisation du Programme d’Investissement Initial du Projet se fera en deux phases distinctes, à

savoir:
i) la phase pré-décisionnelle
la phase d'exploitation.

ii)

14.1. Phase pré-décisionnelle
La phase pré-décisionnelle comprend toutes les activités nécessaires à l'élaboration d'un Rapport
de Faisabilité en vue de l'approbation du Programme d’Investissement Initial par les

Actionnaires.
La phase pré-décisionnelle du Programme d’Investissement Initial comprend trois périodes

comprenant dans l'ordre:
Mise en place de l'encadrement juridique du Projet;

D
ii) Elaboration du Rapport de Faisabilité, et
Prise de décision.

iii)
La phase pré-décisionnelle du Programme d’Investissement Initial commence à la Date d’Entrée
en Vigueur de la présente Convention et se termine à la date d'approbation du Programme

d’Investissement Initial par les Actionnaires.
14.11 Période I - Mise en place de l’encadrement juridique du Projet

à mise en place de l'encadrement juridique du Projet comprend notamment

la délivrance du Permis de Recherche de Fort-Dauphin conformément à l'Article

a)
7
toutes les activités nécessaires pour constituer QMM SA conformément à
l'Article 3 ci-avant et lui permettre de bénéficier du transfert des droits prévus à

b)
Particle 6 ci-avant ;
l'établissement des dispositions principales des conventions relatives aux

infrastructures du projet conformément à l'Article 8 ci-avant;

-
LP A
P i ROCUMENT OFFICIEL
QPpr Er le Conseil À Administration de
AOÛ 1997
WT Astemblée Natronale de
le 26 Janvier 199R F4
ué\omme loi de Madagascar 25
1890

c)
#4 d) l'établissement des protocoles relatifs aux droits de superficie et de puisage
d'eau; u
"QNT-Fer et Titane Inc.
| ‘ Tracy Qc, Canada 7

14.12

e) l'obtention des Autorisations environnementales conformément à l'article 9 ci-
avant;

h] l'établissement des règles détaillées des Régimes fiscal et financier (modalité et
règle d'assiette), et des principes comptables tels que prévus respectivement aux
Articles 19, 20, 21, 23 et 24 ci-après;

8) l'établissement des dispositions principales des Contrats de Vente d’Ilménite et
d’Agence de vente.

h) l'établissement des dispositions principales des accords financiers et du libellé
des garanties qui s’y rapportent

La mise en place de l'encadrement juridique du Projet commence au moment de la Date
d’Entrée en Vigueur de cette Convention et se termine lorsque les termes et conditions
de tous les protocoles ont été finalisés et les Autorisations environnementales et le
Permis de Recherche de Fort-Dauphin ont été émis.

Période IX - Elaboration du Rapport de Faisabilité

Elle comprend toutes les activités nécessaires pour compléter l'Etude de Faisabilité et
notamment mettre en place le montage financier du Projet.

L'Etude de Faisabilité doit être suffisamment complète pour:

a) être utilisée en vue d'obtenir le financement du Projet auprès des bailleurs de
fonds, et

b) servir de base pour la prise de décision d'investissement par les Actionnaires de
QMM SA

La période 11: Elaboration du Rapport de Faisabilité commence aussitôt après la fin des
activités relatives à la mise en place de l'encadrement juridique du Projet et se termine
lors du dépôt du Rapport de Faisabilité aux Actionnaires et au Gouvernement de
Madagascar. Ê

14.1.2.1 Objet et contenu du Rapport de Faisabilité

L'Etude de Faisabilité du Programme d’Investissement Initial consiste à évaluer
la faisabilité d’une exploitation minière pour des Minéraux extraits des
gisements des Périmètres de Recherche et Exploitation de Fort-Dauphin y
compris les opérations de séparation, d’enrichissement, de traitement,
l’exportation et la commercialisation ainsi que la réhabilitation du site minier et
la construction, l'opération et le maintien des Infrastructures du Projet et toutes
autres activités connexes nécessaires à la réalisation du Projet.

Cette Etude analysera en particulier la faisabilité d’un programme basé sur une
capacité initiale de Production d’ilménite évaluée actucllement à environ
700.000 tonnes par an. La capacité réelle sera déterminée dans la version finale
du Rapport de Faisabilité.

Arorspu Cned de
aût
a é par | Assemblée Nationale de Tracy Qc, Canada
ascar Le 26 Janvier 1998
Pépmälgué comme loi de Madagascar 26

LA 19 FEV, 1998

DOCUMENT OFFICIEL À QIT-Fer et Titane Inc.
14.122

Le Rapport de Faisabilité du Programme d'investissement Initial comprend
notamment:

i) les études de marché de l’Ilménite et des Co-produits,

ii) un plan d'immobilisation, d'exploitation et de commercialisation,
incluant une description détaillée de toutes les installations afférentes au
Programme d’Investissement Initial ainsi que les principaux termes des
Contrats de Vente d’Ilménite à long terme et Contrats d'agence de vente
des Co-produits,

ii) un programme d'emploi et de formation des ressortissants malagasy
devant travailler pour le Projet,

iv) une évaluation des coûts de construction et d'exploitation comportant une
marge d'erreur de 10% ainsi que le calendrier, les modalités de
réalisation des constructions, des acquisitions d'équipement et de leur
mise en route,

v) une étude de rentabilité financière et économique du Programme
d'investissement Initial,

vi) un plan d'action environnemental pour le Projet conforme aux
autorisations délivrées

vii) un plan de financement détaillé du Programme d’Investissement Initial

viïi) un résumé des conventions établies entre les Parties tel que prévu à
l'alinéa 14.1.1 ci-avant,

Autres documents pour la prise de décision

Aux fins de décision d'investissement par les Actionnaires, les éléments suivants
devront également être fournis: Ê

h] l'acceptation, par les bailleurs de fonds du plan d'immobilisation,
d'exploitation et de commercialisation, incluant les termes de Contrats de
Vente d’Ilménite et des contrats d'agence de vente;

ii) tous les Documents Contractuels nécessaires à la réalisation du
Programme d’Investissement Initial incluant notamment les protocoles
établis avec les bailleurs de fonds, faisant état des acceptations et des
conditions de financement du Projet.

Lk J QIT-Fer et Titane Inc.
Tracy Qc, Canada

DOCUMENT OFFICIEL
Approuvé par Le Conseil d'Adminisræion de
QIT le 28 Août 1997
Ratifié par 1 Assemblée Nationale de
Madagascar Le 26 Iunvier 1998
Promulgué comme loi de Madagascar

le 19 FEV. 1998
27
ARTICLE 15

DES INVESTISSEMENTS

Les investissements relatifs à la réalisation du Programme d’Investissement Initial comprennent, entre
autres:

15.1. Lesinfrastructures du Projet, et notamment:

installations portuaires intégrées capables de recevoir des navires de haute mer, jaugeant
jusqu'à 35 000 Tonnes,

terminal et un système de distribution de mazout,

centrale thermique d'une capacité suffisante pour les besoins de l'exploitation,
postes de transformation électrique à haute tension,

lignes de distribution électriques,

stations de pompage d'eau et réseau de distribution,

aires de stockage,

routes de service,

routes d'intérêt public,

ponts,

aménagements de nature sociale.

15.2. Les matériels et équipements d'exploitation du Projet, et notamment:

drague,

concentrateur,

séparateur,

installations auxiliaires à la mine,
matériels de manutention et de transport.

tels que plus amplement définis dans le Rapport de Faisabilité

| QIT-Fer et Titane Inc.
DOCUMENT OFFICIEL

approuvé par le Conseil d'Adminésation de Tracy Qc, Canada
QIT le 28 Août 1997

Ratifié par | Assemblée Nationale de

Madagascar le 26 Janvier 1998

Le

29
ARTICLE 16

PROGRAMMES D'INVESTISSEMENT ULTERIEURS

Programme d’Investissement ultérieurs

Une fois que le Programme d’Investissement Initial est approuvé par les Actionnaires,
QMM SA peut effectuer d’autres études de faisabilité pour des Programmes
d’Investissement ultérieurs à l’intérieur du Périmètre d'Exploitation de Fort-Dauphin.

Les Parties s’engagent à prendre les mesures nécessaires pour permettre ‘avancement de
ces Programmes d’Investissement.

Tout Programme d’Investissement ultérieur au Programme d’Investissement Initial
suivra les étapes normales d'évolution d'un projet, et en particulier:

a)

d)

e)

la conduite d'études préliminaires suffisamment élaborées pour permettre au
conseil d'administration de QMM SA d'évaluer l'intérêt et le bien-fondé du
projet;

la conduite d'une Etude de Faisabilité proprement dite et l'élaboration d'un
rapport complet de faisabilité qui sera soumis au conscil d'administration de
QMMSA;

la décision; et

l'exécution du projet, c'est-à-dire la réalisation du Programme d’Investissement

en ce qui concerne l’environnement, le respect des engagements
environnementaux conformément aux dispositions des articles 9 et 27 de la
présente Convention.

QIT-Fer et Titane Inc.
Tracy Qc, Canada

SOCUMENT OFFYCIEL.
Approuvé par le Conseil d'Admiaiswaion de
QIT Le 2K Août 1997
Ratifié par 1 Assemblée Nationale de
Madagascar le 26 Janvier 1998
Promulgué comme loi de Madagascar

le 19 FEV. 1998

30
ARTICLE 17

FINANCEMENT DU PROJET

17.1 Nature du Financement
Le financement de chaque Programme d’Investissement est basé sur les principes suivants:

17.1.1 _e financement des coûts de construction et du fonds de roulement nécessaires à la mise
in oeuvre d'un Programme d’Investissement pourra être réalisé à partir:

des apports en capital direct des Actionnaires par voie de souscription d'actions au
capital social de QMM SA;

des prêts des Actionnaires en faveur de QMM SA;

du financement octroyé par des bailleurs de fonds et constitué par des prêts à recours
limités en faveur de QMM SA:

tout autre moyen approprié de financement

17. 2 Toutes les contributions financières fournies à QMM SA sont effectuées en Dollars ou
en devises étrangères convertibles. Toutefois, l'apport de l’Etat au capital de QMM SA,
après l'approbation du Programme d’Investissement Initial, pourra inclure des sommes
en monnaie locale (en Francs malagasy) au taux de change à la date de la mise de fonds,
et ce, jusqu'à concurrence des besoins en monnaie locale de QMM SA

17.1.3 Sauf exceptions dûment motivées et pour autant que cela soit strictement nécessaire, les
obligations des Actionnaires envers les prêteurs ne peuvent en aucun cas excéder l'octroi
de cautions qui expirent au plus tard à la Date d’Achèvement du Programme
d'investissement Initial. L

7.1.4 Les prêts sont garantis seulement par les biens, droits, titres et intérêts de QMM SA et, si
nécessaire, par le nantissement d'actions du capital social de QMM SA détenues par les
Actionnaires de QMM SA :

17 .5 En conséquence et sauf exception, les prêteurs, par la suite ne peuvent considérer que le:
revenus propres à QMM SA pour le remboursement de leur prêt.

17.2. Modification des Conventions de financement

Une convention portant sur le financement d’une partie ou de tout le Projet ne peul être
modifiée ou résiliée sans avoir été porté préalablement à la connaissance des Parties à la
présente Convention.

DOCUMENT OFFICIEL

Approuvé par le Conseil d'Administration de
CUAT SH Août 1997

Ratifié par 1 Assemblée Natonale de QIT-Fer et Titane Inc.
Madagascar le 26 lanvier 1998 \ Tracy Qc, Canada

Promulgué comme loi de Madagascar

19 FEV. 1998

Apport des Actionnaires en capital avant l'approbation du Programme d’Investissement
Initial

Toutes les dépenses financées par les Actionnaires, pour les Activités du Projet, jusqu'à la date
de la décision d'investissement, constituent l'apport des Actionnaires avant l'approbation du
Programme d’Investissement Initial. Elles incluent notamment:

les dépenses encourues dans le cadre de la Convention de Joint Venture de 1986 jusqu'à
la Date d’Entrée en Vigueur de cette Convention

les dépenses engagées à partir de la Date d’Entrée en Vigueur de la présente Convention,
pour les activités relatives aux études et travaux agréés et menés pendant la phase pré-
décisionnelle du Programme d’Investissement [nitial.

Transfert de participation de QIT à l'ETAT

Au moment de l'approbation du Programme d’Investissement Initial, QIT cédera à l'ETAT pour
un Dollar US, aux fins de permettre à cette dernière de suivre l’augmentation de capital de
QMM SA ct de posséder une participation de 20% au moins jusqu’à la Date d’Achèvement du
Programme d’Investissement Initial, une partie des créances en compte-courant détenues par
OTT sur QMM SA correspondant aux dépenses que QIT aura financées pour les Activités du
Projet à cette date.

Plan de financement du Projet

OMM SA fournit un plan de financement pour chaque Programme d’Investissement durant l:
phase d'Etude de Faisabilité afférente à ce Programme d’Investissement.

Financement des investissements supplémentaires

OMM SA privilégiera pour tout Programme d’Investissement supplémentaire la méthode de
financement de projet à recours limité figurant aux présentes et à rechercher des conditions
financières favorables au Projet. :

QAIT-Fer et Titane Inc.

Tracy Qc, Canada
DOCUMENT OFFICIEL
Approuvé par Le Conseil d'A dminixtration de
QT le 2X Août 1997
Ratifié par | Assemblée Nationale de
Madagascar le 26 lanvier 1998
Promulgué comme loi de Madagascar
le 8

Us
©
TITRE V

RÉGIME FISCAL ET DOUANIER

ARTICLE 18

DISPOSITIONS GENERALES

Pour la réalisation du Projet, il est fait application de la législation fiscale et douanière
malagasy. Toutefois, compte-tenu des particularités du Projet qui nécessite des investissements
d’une ampleur exceptionnelle, en particulier des infrastructures de base lourdes et viabilisantes
pour l'économie nationale, lesquelles sont normalement à la charge de l’Etat, les articles 19, 20
et 21 ci-après, ainsi que l'annexe comptable et fiscale, définissent un régime privilégié qui lui
est octroyé sous réserve de la ratification de la présente convention par l’Assemblée Nationale.
Ce régime est applicable à la Date d’Entrée en Vigueur de la Convention et est accordé pour une
durée de 25 ans.

A l'exception des impôts, droits, taxes, redevances et prélèvements expressément mentionnés
dans la présente Convention et qui seront applicables selon les conditions et modalités figurant
dans cette dernière et dans ses annexes ou, à défaut, selon les conditions de droit commun, les
entreprises participant directement à la réalisation du projet et dans la limite de cette
participation ne seront soumises à aucun impôt, droit, taxe, redevance ct prélèvement à
Madagascar. Pour l'application du Régime Fiscal, le terme QMM SA englobe QMM SA et ses

Affiliées.

Avant la décision d’investissement, l'annexe comptable et fiscale devra être finalisée et fera
partie intégrante de la présente Convention, comme si elle y avait figuré dès l’origine.
L'objectif de cette annexe sera de préciser les modalités d’application des dispositions du
Régime Fiscal. La finalisation de son contenu, se fera avec Faccord unanime des Parties et dans
le respect des principes de la présente Convention.

18.4 Au fur et à mesure que QMM SA ou l'administration fiscale identifie le besoin de préciser le
champ d'application ou les modalités de calcul d’une Taxe, les Parties s'engagent à établir des
règles détyillées prévoyant la portée, le sens, l'interprétation et l’application de la disposition
particulière nécessitant une précision en respectant les principes résultant de la présente
Convention. ‘

4

QIT-Fer et Titane Inc.

DOCUMENT OFFICIEL Tracy Qc, Canada
Approuvé pas Le Conseil d'Adminisrn É
qe SA Août 1997 vi onde
atitié par | Assemblée Ni
Madaga ea le mme LE ne de
Promulgué comme loi de Madagascar

le 19 FEV. 1998

x?
19

ARTICLE 19

DISPOSITIONS FISCALES

Impôt sur le Bénéfice des Sociétés (1BS)
QMM SA est exonérée de l'IBS pendant les cinq premières années d'exploitation effectiv

L'exploitation effective désigne l'exploitation commerciale, étant entendu toutefois que la
période de mise au point industrielle et de formation de la main d'oeuvre qui précède
l'exploitation commerciale ne doit pas excéder 12 mois.

Si le début de l'exploitation effective a lieu en cours d'année, le premier exercice d'exonération à
l'IBS court à partir de la date de cette exploitation effective jusqu'au 31 décembre de l'année
suivante, soit un exercice exceptionnel supérieur à douze (12) mois.

QMM SA est soumise à IBS au taux de 109 de la sixième à la dixième d’exploitation
ffective inclusivement.

QMN SA est soumise à l’IBS au taux de 15% à l'issue de la dixième année d’exploitat
ffectis ct jusqu’à l'expiration du Régime Fiscal privilégié prévu par la présente Convention

QMM SA est assujettie au paiement du droit minimum de l'IBS dans la limite de 5/1000 du
chiffre d’Affaire après la période d’exonération prévue au présent article. Le montan
impôt minimum s’impute sur le montant de l’IBS dû sur le bénéfice imposabl

Les sociétés non-résidentes qui réalisent des travaux pour le compte du Projet seront passibles
de l’IBS selon des modalités simplifiées figurant dans l'annexe fiscale et comptable.

9 Réduction de F'IBS

Après la | riode d'exonération visée au premier paragraphe de l’article 19.2, les investissements
réalisés p_ QMM SA en cours d’exploitation donneront droit à des réductions d’impôt sur les
bénéfices « RI ») égales à l'impôt correspondant à 75% du montant des investissements, sclon
la formul iuivante:  RI= 75% x INV x Taux IBS, où

NV désigne le coût exprimé en Dollars américains des immobilisations acquise
cours de l'exercice considéré qui ont la qualité d'investissement au sens du Code
des Investissements.

aux [BS désigne le taux le l'IBS applicable à l'exercic  ‘onsidéré

à réduction non utilisés peuvent être déduits de l'impôt dû au titre de exercice
Suivants, ais la période de report ne doit pas dépasser cinq (5) exercices consécutifs

Les droit

DOCUMENT OFFICIEL 7

Approuvé par le Conseil d'Administrrion de À
Madagaicar Le 26 Janvier 1" QIT-Fer et Titane Inc

QIT le 28 Août 1997
Ratifié par 1 Assemblée partonale de

Promulgué comme loi de Madagascar  l/ Tracy Qc, Canada
19 FEV. 08 y Qc;
19.12 Régime d'amortissement

Tous les biens corporels et incorporels inscrits à l'Actif de QMM SA et fiscalement
amortissables conformément au code général des impôts malagasy ainsi que ceux mis à sa
disposition dans le cadre de la convention d’occupation du domaine public ouvrent droit en
faveur de QMM SA à l'amortissement fiscal. Le montant des amortissements fiscaux sera
calculé selon le régime d'amortissement prévu par la législation malagasy et/ou selon le régime
des amortissements de caducité tels qu’adaptés aux nécessités du projet conformément aux
dispositions contenues dans l’annexe comptable et fiscale.

19.1.3 Report déficitaire

Les pertes peuvent être reportées sur les cinq exercices suivant l'exercice déficitaire. Toutefois,
les amortissements réputés différés en période déficitaire, incluant les amortissements pratiqués
durant la période d'exonération, peuvent être cumulés et reportés sans limitation de temps sur les
exercices subséquents jusqu'à concurrence du revenu imposable. S'il y a licu, des corrections
doivent être apportées pour tenir compte des variations des taux de change.

19.14 Calcul du revenu imposable

Sauf dispositions contraires de là présente Convention et notamment de son annexe comptable
et fiscale, le revenu imposable est déterminé conformément aux règles du Code Général des
impôts et aux règles détaillées établies conformément à l’article 18.4.

19.1.5 Déductions du revenu imposable

Sont notamment déductibles du revenu imposable la redevance minière mentionnée à l'article
7.2.4 ci-avant et le montant total des intérêts et autres rémunérations et frais dûs par QMM SA
au titre des prêts et avances souscrit par QMM SA

19.1.6 Valeur des produits extraits

Le prix de vente d'ilménite défini dans le contrat conclu entre QMM SA et QIT serà toujours
réputé égal au prix que QMM SA aurait obtenu d’une vente à un tiers indépendant dans le cadre
d’un contrat conclu dans des conditions de pleine concurrence. Îl en ira de même pour les autres

contrats conclus entre QMM SA et QIT pour la vente d’autres Minéraux.

19.2 Impôt sur les Revenus de Capitaux Mobiliers (RCM)

- Les intérêts des emprunts contractés pour la réalisation des investissements nécessaires au
Projet et octroyé par des organismes prêteurs situés à l’étranger sont exonérés de l'IRCM.

- QMM SA procèdera à la retenue à la source au taux de 10%, sur les dividendes distribués aux
Actionnaires étrangers et sur les intérêts payés par QMM SA à ces mêmes Actionnaires au titre
de leurs avances en compte courant, cette imposition étant libératoire de toute autre imposition
qui pourrait être dûe à Madagascar par ces mêmes Actionnaires dans le cadre de leur

participation dans le Projet.
PS DOCUMENT OFFICIEL
{. Approuvé pas Le Comeil d'Administration de | J
\M L

, QÙT le 2H Août 1997 QIT-Fer et Titane Inc.

Ratifié par 1 Assemblée Nationale de
Madagascar Le 26 lunvier 199 Tracy Qc, Canada

Promulgué comme loi de Madagascar

le [4 FEV 1698
35
19.3 Impôt sur les Revenus salariaux

QMM SA retiendra à la source l'impôt sur les revenus des personnes physiques afférents aux
salaires payés à ses employés nationaux et expatriés conformément aux règles du Code Général
des Impôts.

Toutefois, en ce qui concerne le personnel étranger employé à Madagascar dans le cadre du
Projet, le montant de la retenue et de l'impôt à payer sera plafonné à 35% de la base imposable
établie conformément aux dispositions du Code Général des Impôts, incluant les compléments à
la rémunération salariale mais excluant les cotisations salariales ou patronales versées, à
Madagascar ou à l'étranger, en vue de la constitution de pensions de retraite et de la protection
sociale des intéressés (assurance-maladie, assurance-vie, ….)

19.4 Taxes sur les Chiffres d'Affaires
19.4.1 Acquisition de biens et services

Le taux de TVA, de TST ou de toute taxe équivalente applicable aux achats de biens et services
(y compris les travaux d'entreprise) de QMM SA dans le cadre du Projet, incluant les livraisons
à soi-même mais à l'exclusion des biens à usage personnel est fixé à 0%. Le taux de 0%
s’appliquera également à toute importation réalisée par QMM SA ou pour son compte et destiné
exclusivement au Projet.

Pour bénéficier de ce taux de 0%, QMM SA remettra au service des douanes ou aux
fournisseurs, prestataires et entrepreneurs, selon le cas, une attestation garantissant que ces
fournitures, services ou travaux ont été acquis ou utilisés pour le bénéfice exclusif du Projet.

19.42 Fournisseurs, prestataires, entrepreneurs

Les fournisseurs, prestataires et entrepreneurs auxquels QMM SA aura recours dans le cadre du
Projet sont autorisés à acquérir les biens et services directements et exclusivement nécessaires à
l’exécution des contrats conclus avec QMM SA avec application de la TVA, TST ou autre taxe
équivalente à taux zéro.

Les services fiscaux compétents délivreront aux entreprises susvisées demandant le bénéfice du
taux zéro les attestations à remettre à leurs propres fournisseurs, prestataires ou sous-traitants où
encore aux scrvices des douanes. :

194.3 Ventes de biens et services à Madagascar

Les ventes de biens et services par QMM SA sur le marché local seront régies par la
réglementation en vigueur.

19.44 Ventes de Minéraux à l'exportation

es ventes de Minéraux à l’exportation seront exonérées de toute ‘axe

ry DOCUMENT OFFICIEL

fRA Re remonte QIT-Fer et Titane Inc.

,
fié par | Assemblée Nationale de
/ |) Maps le 26 Janvier 1998 Tracy Qc, Canada

/ Promslgué comme loi de Madagascar

po le 19 FEV, 1898

36

19.4.5 Frais et intérêts

La TVA, la TST et autres taxes sur le chiffre d’affaires ne pourront être applicables aux
intérêts et autres rémunérations servis aux organismes prêteurs à raison de leurs prêts ou
aux Actionnaires à raison de leurs avances en compte courant.

19.5 Taxe forfaitaire sur les transferts (TFT)

19.5.1 Les non-résidents non passibles à l’IBS qui fournissent des services au profit de QMM
SA à Madagascar dans le cadre du Projet, autre que des services de financement et
d'assurances, seront assujettis à la taxe forfaitaire sur les transferts au taux de 35% sur le
bénéfice réputé réalisé sur le montant des sommes reçues par le non-résident. Cette taxe
sera libératoire de tous autres impôts, droits et taxes sur les bénéfices réalisés à
Madagascar par ces non résidents. Ce bénéfice sera réputé égal à 45% du montant payé
par QMM SA pour lesdits services.

19.5.2 A l'exception des dispositions du présent article 19.5 aucune Taxe ne s'applique aux
montants payés par QMM SA pour les services et travaux qui lui ont été fournis par des
non-résidents.

19.6 Taxe Professionnelle (TP)

LS

f

QMM SA sera assujettie à la taxe professionnelle dans les conditions suivantes:
un droit fixe calculé au taux de droit commun

un droit proportionnel égal

a) à 1/15 de la valeur locative des installations servant de bureaux administratifs et
de salles d'exposition;

b) à 1/30 de la valeur locative des infrastructures (autres que les Infrastructures
Publiques), bâtiments, matériels et équipements fixés au sol à perpétuelle
demeure dans les conditions fixées par l'article 525 du Code Civil.

A ces montants s’ajouteront:

un centime additionnel égal à 15% du total du droit fixe et du droit proportionnel
payable au profit de la Chambre de Commerce locale;

un centime additionnel égal à 15% du total du droit fixe et du droit proportionnel
payable au profit de la collectivité locale décentralisée concernée.

Pour les immeubles et installations pris en location par QMM SA, la valeur locative est le loyer
réel. Pour les autres installations, la valeur locative est calculée à partir du coût d'acquisition et
de construction figurant au bilan diminué des abattements pour vétusté et pour spécialisation,

st appliqué un taux de placement variant entre 4 et 10%.
ve 7” QIT-Fer et Titane Inc.

d
ï
LOCUMENT OFFICIEL lw
pare Conseil d'Adminisrion de Tracy Qc, Canada
'K Août 1997

par | Assemblée Nationale de

afcar le 26 Janvier 1

1" eg Prohulfué comme loi de Madagascar
ie LAQ FEV. 1809 37

L'abatterñent pour vétusté est calculé selon l'âge des immeubles et des installations.
L'abattement pour spécialisation est d'au moins 40%, sans excéder toutefois 60% du coût des
Actifs après abattement pour vétusté.

Les autres conditions de calcul de la valeur locative sont précisées dans annexe comptable et
fiscale. |

Le paiement de la taxe professionnelle est libératoire du paiement de tout autre impôt et taxe aux
collectivés locales à l'exception des impôts figurant aux articles 19.7, 19.9 et 19.11 ci-après.

Impôt foncier sur les propriétés bâties (IFPB)

QMM SA est assujettie à l'IFPB calculée au taux de 3% appliqué à la même base imposable
(valeur locative) que celle utilisée pour le calcul du droit proportionnel de la taxe
professionnelle.

Toutefois, QMM SA est exonérée de l'IFPB pendant les dix (10) ans qui suivent l'achèvement
des constructions nouvelles, reconstructions et additions de constructions.

Aucun abattement pour spécialisation ne s'applique aux Actifs immobilisés de la cité minière et
des bâtiments administratifs.

Lorsque l’IFPB est exigible, QMM SA devra également acquitter la Taxe annexe à l'IFPB
(TAFPB) perçue au profit des collectivités locales. Cette taxe sera égale à 2% du montant dû au
titre de l'IFPB (deux centimes additionnels).

Droits d'enregistrement des actes et mutations

Les seuls droits d'enregistrement des actes et mutations applicables à QMM SA pour toutes
opérations effectuées dans le cadre du Projet sont limitativement décrits ci-après.

19.8 Droits d'enregistrement aux taux réduit de 50% sur les baux emphythéotiques; baux de
longue durée et droits de concession calculé, selon le cas, sur le montant du loyer ou le
droit à payer.

19.8.2 Droit d'apport de un pour cent (1%) sur la souscription de son capital-action de QMM
SA.

Impôts payables aux collectivités locales décentralisées

19.9.1 ‘Taxe d'eau et d'électricité
OMM SA est assujettie au paiement des taxes prévues selon le droit commun sur cs
achats de services d'eau potable et d'électricité étant prévu qu'aucune Taxe ne s'applique

à la production d'eau et d'électricité par un Actif ou réputé être un Actif du Projet pour
les besoins du Projet.

El
.. DOCUMENT OFFICIEL

“Approuvé par le Conseil d'Admininraion de “*-6er et Titane Inc

QIT le 28 Août 1997
Ratifié par 1 Assemblée Nationale de ‘racy Qc, Canada

(226 Madagascar le 26 lunvier 1998
RE Praqiqué comme loi de Madagascar
Fi #L À9 FEV. 1998 3
19.10

19.1

19.9.2 Taxe de roulage

QMM SA est assujettie au paiement des taxes de roulage applicables, sauf dans le
périmètre des localités dans lesquelles QMM SA aura parlicipé au financement de la
construction ou de la réféction des routes.

Taxe sur les contrats d'assurances

QMM SA est assujettie au paiement de la taxe sur les contrats d'assurances au taux de 4% sur le
montant de la prime payée qui se rapporte à des risques de perte sur le territoire malagasy.

Parafiscalité

QMM SA est assujettie aux droits et taxes de nature parafiscales dans les mêmes conditions

que celles applicables à toute autre entreprise intervenant à Madagascar exigibles à raisons des
délivrances des Autorisations ou en contrepartie de la fourniture de prestations diverses par des
services administratifs et que les entreprises sont libres de souscrire ou de solliciter.

| LAIT-Fer et Titane Inc.

Ld Tracy Qc, Canada
DOCUMENT OFFICIEL

Approuvé par le Conseil d'A dministrari
ou le aob sil d'Adrinismaion de
atifié par | Assemble
Madagascar le Aa ne de
Bué comme loi de Madagascar
le 19 FEV. 1998

39
ARTICLE 20

DISPOSITIONS DOUANIERES

Admission définitive
Période d’investissement initial

Durant la période d’investissement initial, les biens de toute nature, importés pour être utilisés
dans le cadre du Projet, tant par QMM SA que par les fournisseurs, prestataires el entrepreneurs,
à l'exclusion des biens personnels, sont admis en franchise de droits de douane, de taxe
d'importation, de droit d'accès, de TVA, ou de toute autre taxe d’effet équivalent à l’exception
de la TUPP (ci-après dénommé les Droits Douaniers). Pour l'application des présentes
dispositions douanières la date de la fin de la période d’investissement est celle du jour où, après
réalisation du Programme d’Investissement Initial, la production mensuelle de Minéraux extrait
a atteint 65% de la capacité de l’unité de traitement.

- Période d’exploitation

A compier de la fin de la période d’investissement initial, les équipements, matériels et
matériaux importés pour être utilisés par les sociétés intervenant dans le cadre du Projet sont
assujettis aux Droits Douaniers, conformément à la nomenclature simplifiée, à la description des
Droits Douaniers et aux taux figurant au tableau de l’Annexe € de la présente et tel que précisé
le cas échéant dans l’annexe fiscale et comptable.

Le paiement des Droits Douaniers pour le matériel d'usine est reparti également et sans intérêt
sur chacune des années de la période de longévité technique des matériels.

Admission temporaire

Le régime de l’admission temporaire en suspension de tous Droits Douaniers $ ’appliquera à tous
les matériels, équipements et outillages devant être utilisés temporairement dans lecadre du
Projet et destiné à être réexportés.

20.3 Contrôle de destination

Le bénéfice des présentes dispositions douanières au profit des fournisseurs, prestataires et
entrepreneurs intervenant sur le Projet sera subordonné à la délivrance d’une attestation
préalable de QMM SA justifiant de la nécessité de ces biens pour les besoins exclusif du Projet.

in cn or dir-Fer et Titane Inc.
cé pi rio
AE or 1007 Tracy Qc, Canada
î at | Assemblée Nauonale We
ut Le 26 lanvier 1998
lsué comme loi de Madagascar

19 FFV. 1998

40
ARTICLE 21

AUTRES DISPOSITIONS

21.1 Frais de premier établissement

Les éléments d’actif et de passif de la Joint Venture feront l’objet d’un apport partiel d’actif à
QMM SA dans les conditions prévues à l’article 6 des présentes et plus amplement décrit dans
la Convention entre Actionnaires. Ces actifs seront immobilisés dans les comptes de QMM SA
et amortis dans les conditions prévues à la présente convention.

Calcul des impôts et taxes

Le calcul de toute Taxe est effectué sur la base d’une comptabilité et d’une monnaie de compte
exprimés en tous temps en Dollars américains lesquels sont ensuile convertis en francs
malagasy dans les conditions suivantes:

- S'agissant des Taxes assises sur une période de référence de 12 mois (tel que IBS, taxe
professionnelle, redevance minière, etc...) le taux de change applicable sera le taux moyen de la
Banque Centrale de Madagascar applicable à cette période de référence.

- S'agissant de toute autre Taxe le taux de change applicable sera celui de la Banque Centrale
de Madagascar en vigueur à la date d’exigibilité de l'impôt.

Les taux de change définis ci-dessus seront également applicables pour le calcul de tous
redressements ultérieurs, intérêts et pénalités éventuelles comprises, ainsi que pour tous
remboursements d'impôts trop versés. N

Ventes, fusions, scissions, apports partiels d’actif

Aucune Taxe n'est applicable aux ventes, fusions, scissions, apports partiels d’actif ou
opérations assimilées réalisées entre QIT, QMM SA, ou Affilié qui ont pour objet ou pour
effet de transférer entre eux tout ou partie des actifs du Projet ou de réorganiser les structures
juridiques des intervenants à la réalisation du Projet.

Option de droit commun

En cas de modification des dispositions fiscales et douanières du droit commun, QMM SA peut
choisir d'être régie par le droit commun en ces matières et de renoncer à toutes les dispositions
du Régime Fiscal étant précisé que l’option prise par QMM SA sera définitive et prendra cffet
dès sa notification officielle.

Dispositions plus favorables
A condition de renoncer à l'ensemble des dispositions fiscales et douanières définies par le

présent Régime Fiscal, QMM SA peut choisir d'être régie par l'ensemble des dispositions
fiscales e1 douanières accordées à un concurrent qui exerce une activité identique ou similaire.

REINE HTC, _
iraion de
IT le 28 Août 1997 el
Rate par À Axiemblée Nanonale de La QIT-Fer et Titane Inc.
Madagascar le 26 lanvier 1998 Tracy Qc, Canada

Promuléué comme loi de Madagascar
e

41

Stabilité

La stabilité du Régime Fiscal est garantie aux entreprises visées à l’article 18, selon les
dispositions applicables au 1er Août 1996 et dans les conditions prévues à la présente
Convention et en particulier à son annexe fiscale et comptable, tant en matière d'assiette que de
taux et de modalités de perception et de contrôle. Le personnel expatrié bénéficiera de surcroît
du régime de stabilité en ce qui concerne les charges sociales dont ils seront le cas échéant
passibles à Madagascar.

I ne peut être réclamé aux entreprises visé à l’article 18 de Taxes dont la création ou la
modification résulterait d’une disposition postérieure à la date susdite.

Modifications du Régime Fiscal

Le Régime Fiscal défini dans la présente convention ne peut être modifié que sur accord mutuel
écrit entre l’Etat et QMM SA et après approbation législative.

Renouvellement et prorogation du Régime Fiscal et Douanier

- Au moins vingt-quatre (24) mois avant l'expiration du Régime Fiscal et Douanier pri
QMM SA et le Ministère des Finances, ou tout autre Ministère mandaté à cet effet par l'État,
entreprendront les discussions visant à définir le nouveau Régime Fiscal et douanier auquel
QMM SA sera soumise.

- Les avantages du Régime Fiscal et Douanier privilégié seront automatiquement reportés d’une
durée égale aux délais anormaux subis par QMM SA non imputables à cette dernière
notamment en matière d'octroi d’autorisations étatiques ou liés à des problèmes
environnementaux.

QIT-Fer et Titane Inc.

Ron? CUMENT OFFICIEL Tracy Qc; Gan
un d'Adnirisraion

on. 1e 2 Ra 1097 DA de
alifié pat | Asser

Male le 2 Panne D one de

Bramulgué comme loi de

19 FEV. 1998

ARTICLE 22

BIENS ET SERVICES FOURNIS AU PROJET

Pour les besoins de ses activités, QMM SA aura le droit de faire appel à des fournisseurs,
prestataires, et entrepreneurs et sous-traitants locaux et étrangers, sous sa propre et entière
responsabilité en s'assurant qu'ils disposent de l'expérience et des qualités professionnelles
appropriées.

A qualités et conditions ou autres critères sensiblement équivalents, QMM SA utilisera en
priorité les biens et services disponibles à Madagascar.

\ Tracy Qc, Canada

:UMENT OFFICIEL \ /
Conseil d'Administration de.
it 1097

Asremblée Nationale de
ar le 26 lanvier 1998

sué comme loi de Madagascar

19 FEV, 1998

| QIT-Fer et Titane Inc.

le

43
ARTICLE 23
COMPTE GARANT
FONCTIONNEMENT

Pour les recettes provenant de la vente des produits et autres avoirs en devises QMM
SA est autorisé à ouvrir des comptes en devises auprès d'une seule banque étrangère de
réputation internationale qui devra être une banque correspondante de la Banque
Centrale de Madagascar. QMM SA ne sera pas tenu de rapatrier à Madagascar les
montants figurant sur ces comptes en devises à l'exception des montants nécessaires aux
dépenses de toute nature de QMM SA et Affilié encourues en francs malagasy à
Madagascar dans le cadre du Projet. Un accord tripartite entre QMM SA, la banque
étrangère et une banque primaire malagasy intermédiaire agréée, dûment visé par les
autorités financières malagasy prévoira les conditions et modalités des rapatriements de
devises nécessaires pour régler les dépenses encourues à Madagascar qui devront se
réaliser dans les délais prévus par la réglementation des changes. Cet accord qui
respectera les dispositions ci-après précisera également que l'ensemble des procédures de
domiciliation bancaire prévue par la réglementation des changes malagasy seront
assurées par la banque primaire malagasy: aux fins de ces dernières procédures, toute
somme provenant de la vente des produits et créditée sur le compte en devises ouvert au
nom de QMM SA dans les livres de la banque étrangère vaudra rapatriement.

QMM SA s'engage à mouvementer par priorité les comptes en devises pour le
règlement de toutes les dépenses courantes de QMM SA et Affiliés à Madagascar
incluant notamment les redevances, impôts, droits et taxes exigibles pour autant que ces
dernières, (les Dépenses Courantes Éligibles) soient engagées conformément au budget
de fonctionnement annuel.

GARANTIE D'UTILISATION

QMM SA déléguera irrévocablement, intégralement et exclusivement à un trustee de
renommée internationale et dûment agréé par les autorités financières malagasy (Le
Gestionnaire) la gestion du compte en devises afin de garantir au bailleur de fonds et à
l'État Malagasy la bonne utilisation de ce compte conformément aux principes évoqués
au paragraphe 23.1 ci-avant. Le gestionnaire réalisera en lieu et place de QMM SA et en
étroite collaboration avec la banque primaire malagasy intermédiaire agréée l'ensemble
des procédures de vérification, transfert et engagement du compte en devises auxquelles
QMM SA doit se conformer dans le cadre de l'article 23.1 ci-dessus.

-< Gestionnaire aura en particulier la charge
i) de vérifier chaque mois la validité des documents présentés par QMM SA pour

le règlement des sommes à payer par le débit du compte en devises (les
Dépenses Certifiées).

ve et Titane Inc.

Ve.

44

ARTICLE 24

PRINCIPES COMPTABLES

Compte-tenu des spécificités du Projet, QMM SA est autorisée à tenir sa comptabilité en Dollars, mais
suivant les dispositions prévues par le Plan Comptable Général de 1987.

24.1 Etats financiers annuels

Pour fins de rapport aux termes des législations fiscale et comptable en vigueur à Madagascar,
les états financiers de QMM SA requis par la législation en vigueur (bilans, comptes de
résultats, tableaux des grandeurs caractéristiques de gestion, tableaux de financement) sont
convertis et présentés en francs malagasy (FMG) dans les conditions prévues à la présente
convention notamment développées dans l’annexe fiscale et comptable.

24.2 Rapports Intermédiaires

Pour fins de suivi, QMM SA fait parvenir aux Autorités malagasy concernées (Ministère Chargé
des Finances et Banque Centrale), dans les plus brefs délais à la fin de chaque trimestre, des
états financiers intermédiaires auxquels sont annexés les pièces nécessaires à la justification des

opérations effectuées au cours dudit trimestre.

/
L V : \. DOCUMENT OFFICIEL
Fo * Approuvé par le Conseil d'Administration de
à . Qre 28 Août 1997
atifié par | Assemblée Nationale de
adagascar Le 26 anvier 1998
Promulgué comme loi de Madagascar

le 19 FEV. 1998

\

SJ

QIT-Fer et Titane Inc.
Tracy Qc, Canada
